Citation Nr: 1643792	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to June 20, 2009 for the grant of Dependents Educational Benefits (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981. 

This case has a long and complex procedural history, originating from September 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana. 

The Veteran was granted TDIU and DEA benefits, both effective June 20, 2009.  See September 2009 and March 2010 Rating Decisions.  He contested the effective date of his TDIU and DEA benefits.  Those issues were denied by Board of Veterans' Appeals (Board) in a September 2012 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which in a May 2013 order, granted the parties' joint motion for remand, vacating the Board's September 2012 decision as to his TDIU and DEA benefits claims.  In a May 2014 decision, the Board again denied the Veteran's claim.  The Veteran again appealed and the matter was vacated and remanded by the Court in a November 2015 Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above the Veteran's is seeking entitlement to an earlier effective date for a grant of TDIU.  Unfortunately, although the Board regrets any additional delay in adjudicating the Veteran's claims, further development is required.

Records from Lafayette Bone and Joint Clinic note that the Veteran had been injured in a workplace accident (motor vehicle accident while employed as a truck driver) in August 2005.  The accident resulted in injuries to the neck and shoulder, as well as to the (service-connected) lower back and left knee.  Dr. S.N. stated in 2007 that the prospects were poor for the Veteran to return to work in any capacity.  It appears from these private treatment notes that the Veteran received Workers' Compensation benefits related to this accident, but these records are not associated with the Veteran's claims file and it does not appear that the RO made any attempt to obtain these records from the state of Louisiana.  Additionally, it appears that the records from Lafayette Bone and Joint Clinic begin in 2007 and treatment records from immediately following the accident have not been associated with the Veteran's claims file.  As these records are relevant to the issue of the Veteran's employability, on remand, the RO should attempt to obtain all records, including all medical records, related to the Veteran's claim for Workers' Compensation benefits.  The Veteran is asked to assist the RO in obtaining these records by returning any required waivers.

Additionally, according to an October 2008 VA Psychology Vocational Counseling Note, the Veteran was recently fired from a job with juvenile probation.  However, the Veteran has not identified this employer or provided any information about how long he worked for this employer or why he was fired.  He did not report this employment on an April 2009 application for TDIU.  On remand, the Veteran is asked to identify the employer referred to in the October 2008 treatment note and provide details concerning this employment, including how long he worked for this employer, when, and the reason his employment was terminated.  The Veteran is asked to provide a waiver so that records from this employer can be obtained.  

Finally, while the claims folder includes Psychology Vocational Counseling Notes and copies of letters to the Veteran notifying him of disbursement of Chapter 31 benefits, it is not clear that the Veteran's complete VA Education and Vocational Rehabilitation file has been associated with his claims file.  In particular, if any vocational assessments were conducted as part of the Veteran's application for vocational rehabilitation and education benefits, these evaluations are not of record.  Accordingly, on remand, the Veteran's complete VA Vocational Rehabilitation and Education file should be associated with the Veteran's claims folder.  See Moore v. Gober, 10 Vet. App.436, 440 (1997)(where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them).  

As has been expressly recognized by the parties to the Joint Motion, the Veteran's DEA claim is "derived" from his TDIU claim and thus this issue is also remanded pending development of the Veteran's TDIU claim.  See Joint Motion at 6; see also 38 C.F.R. § 3.807(a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA Education and Vocational Rehabilitation file and associate it with his claims folder.  All attempts to obtain these records should be documented and if they cannot be obtained, a formal finding of such should be placed of record.

2. Obtain all records, including all medical records and evaluations, associated with the Veteran's Workers' Compensation claim from the state of Louisiana.  All attempts to obtain these records should be documented and if they cannot be obtained, a formal finding of such should be placed of record.

3. The Veteran is asked to identify the employer referred to in the October 2008 VA Psychology Vocational Counseling Note and provide a waiver so that documentation concerning this employment can be obtained.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

